DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are presented for examination.
Claims 1-18 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claims 1, 11 are directed toward a “sensor confirmation method…, An event identifying method…” Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claims 1, 11 recite the abstract idea “…A sensor confirmation method applied to a robot, the robot operating in an operation area, the sensor confirmation method comprising: detecting, by the robot, existence of a first sensor by a first indicating signal, wherein the first indicating signal contains first identification information of the first sensor; receiving first wireless data containing first sensor information from the first sensor; capturing first image frames, by the robot, containing the first indicating signal of the first sensor, wherein the first indicating signal is transmitted by an optical light; and identifying whether sensor message indicated by the first identification information matches the first sensor information for sensor confirmation…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their minds based on locations of incidents, and based on current information of the vehicle (i.e. a passenger observes the road conditions, incidents or traffic conditions on the road, and drive accordingly based on the previous experience on the road). 
Applicant’s independent claims 1, 11 also recite the abstract idea “…detecting, by the robot, existence of a first sensor by a first indicating signal, wherein the first indicating signal contains first identification information of the first sensor…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents that they have stored in their memory.
Applicant’s independent claims 1, 11 also recite the abstract idea “…receiving first wireless data… capturing first image frames…, …and identifying whether sensor message indicated by the first identification information matches the first sensor information for sensor confirmation…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their minds based on locations of incidents, and based on current information of the vehicle (i.e. a passenger observes the road conditions, incidents or traffic conditions on the road, and drive accordingly based on the previous experience on the road).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 1, 11 recite an additional limitation including “…the robot…a first sensor…” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claims 1, 11 recite further additional limitations including: “…the robot…a first sensor…”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 1, 11 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claims 1, 11 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 1, 11 are reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

          Dependent claims 
Step 1: claims 2-10, 12-18 are dependent of claims 1, 11 which are “A sensor confirmation method…, An event identifying method…” claims (Therefore, it can be seen that it falls within one of the four statutory categories of invention)(Step 1: yes)).
          Step 2A Prong One: claims 2-10, 12-18 recite the limitation of  “recognizing a first position… moving the robot to the first position… detecting, by the robot, existence of a second sensor…, identifying whether sensor message…,  recognizing a second position of the second sensor…, determining a second event…, turning on, by the central server…, turning off the home appliance…” steps; in (claims 2-10, 12-18). These claims recite an abstract idea which is directed to mental process. 
         Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “recognizing a first position… moving the robot to the first position… detecting, by the robot, existence of a second sensor…, identifying whether sensor message…,  recognizing a second position of the second sensor…, determining a second event…, turning on, by the central server…, turning off the home appliance…” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
          Step 2B: The claims 2-10, 12-18 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
         As such, 1-18 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 
          
Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of US Patent No. 11,137,770 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 11 of the instant application and claims 1, 9, and 14 of the US Patent No. 11,137,773 B2 (Please see the Table below):

Claims of US Pat. No. 11,137,770 B2 (hereinafter ‘770)
Claims of pending Application 17/460,660
Reasoning
1. A sensor registering method applied in a robot, the robot operating in an operation area, the sensor registering method comprising: detecting, by the robot, existence of a first sensor by a first indicating signal, wherein the first indicating signal contains first identification information of the first sensor; recognizing a first position of the first sensor in the operation area by the robot based on an image frame captured by the robot when the robot detects the first indicating signal; registering the first sensor according to the first identification information and the first position of the first sensor in the operation area; receiving first wireless data containing first sensor information from the first sensor; capturing image frames containing the first indicating signal of the first sensor, wherein the first indicating signal is transmitted by an optical light; and identifying whether sensor message indicated by the first identification information matches the first sensor information for sensor confirmation.
9. An event identifying method, comprising: previously recording a first position of a first sensor and a second position of a second sensor in an operation area by a robot of a central server based on image frames captured by an image sensor of the robot; receiving, by the central server, a first event signal from the first sensor and a second event signal from the second sensor, wherein the first event signal and the second event signal are triggered by a same event; comparing the first event signal and the second event signal to identify a position of said same event in the operation area; and turning on an image sensor arranged at the position of said same event when the central server identifies the position of said same event in the operation area, wherein the image sensor arranged at the position of said same event was turned off before the position of said same event is identified.
14. A system, comprising: a first sensor, located at a first position and configured to provide an indicating signal, transmitted by an optical light, and a detected signal, wherein the indicating signal contains first identification information of the first sensor, and the detected signal contains at least one of a temperature signal, a sound signal, a light signal, a motion signal of an object, a pressure signal, an acceleration signal of an object or a biomedical signal; and a robot, configured to detect the indicating signal by a sensor thereof, recognize the first position of the first sensor based on an image frame captured by the robot and receive the detected signal, wherein the first sensor is not physically connected with the robot, wherein the robot is further configured to receive first wireless data containing first sensor information from the first sensor, and identify whether sensor message indicated by the first identification information matches the first sensor information for sensor confirmation.
1. A sensor confirmation method applied to a robot, the robot operating in an operation area, the sensor confirmation method comprising: detecting, by the robot, existence of a first sensor by a first indicating signal, wherein the first indicating signal contains first identification information of the first sensor; receiving first wireless data containing first sensor information from the first sensor; capturing first image frames, by the robot, containing the first indicating signal of the first sensor, wherein the first indicating signal is transmitted by an optical light; and identifying whether sensor message indicated by the first identification information matches the first sensor information for sensor confirmation.
11. An event identifying method, comprising: receiving, by a central server, a first event signal from a first sensor and a second event signal from a second sensor, respectively; and identifying, by the central server, a specific event when a time sequence of receiving the first event signal and the second event signal matches a predetermined operation pattern of a user.
Claims of ‘770 only differ from the instant application, in that the claims of ‘770 specify “; recognizing a first position of the first sensor in the operation area by the robot based on an image frame captured by the robot when the robot detects the first indicating signal, registering the first sensor according to the first identification information and the first position of the first sensor in the operation area”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘770. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '770.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE at el. (US Pub. No.: 2016/0005229 A1: hereinafter “LEE”).

          Consider claim 1:
                    LEE teaches a sensor confirmation method applied to a robot , the robot operating in an operation area (See LEE, e.g., “The electronic device 3701 may establish a communication connection with at least some of the plurality of external devices 3710 to 3750. When the pre-configured condition is satisfied or the user input is received… the electronic device 3701 may receive, from the first external device 3710, state/context information (for example, on/off state information, information on the image/video file being reproduced (or whether to reproduce), TV channel information, volume/brightness information, and/or the like) on the first external device 3710, or may determine the information depending on whether to connect or not…” of Abstract, ¶ [0070], ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750), the sensor confirmation method comprising: detecting, by the robot, existence of a first sensor by a first indicating signal (e.g., external devices with sensors 3710-3750) by a first indicating signal (See LEE, e.g., “The electronic device 3701 may establish a communication connection with at least some of the plurality of external devices 3710 to 3750…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750), wherein the first indicating signal contains first identification information of the first sensor (See LEE, e.g., since the electronic device establishes the communication connection with the plurality of external devices, therefore, the devices/sensors do communicate their identifications to the electronic device as well, of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750); recognizing a first position (e.g., the electronic device is capable of detecting the position/location of where the event occurred via sensors, therefore, recognizing) of the first sensor (e.g., external devices with sensors 3710-3750); receiving first wireless data containing first sensor information from the first sensor (See LEE, e.g., “the electronic device 3701 may receive, from the second external device 3720, state/context information (for example, on/off state information, information on the image/video file being reproduced (or whether to reproduce), radio channel information, volume/brightness information, and/or the like) on the second external device 3720, or may determine the information depending on whether to connect or not.…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750); capturing first image frames, by the robot, containing the first indicating signal of the first sensor (See LEE, e.g., “the electronic device 3701 may receive…information on the image/video file being reproduced (or whether to reproduce), radio channel information, volume/brightness information, and/or the like)…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750), wherein the first indicating signal is transmitted by an optical light (See LEE, e.g., “the electronic device 3701 may receive…information on the image/video file being reproduced (or whether to reproduce), radio channel information, volume/brightness information, and/or the like)…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750); and identifying whether sensor message indicated by the first identification information matches the first sensor information for sensor confirmation (See LEE, e.g., based on the state/context information, the electronic device matches the information from the multiple of external devices/sensors of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750).

         Consider claim 2:
                    LEE teaches everything claimed as implemented above in the rejection of claim 1. In addition, LEE teaches further comprising: recognizing a first position of the first sensor in the operation area by the robot based on the first image frames captured by the robot when the robot detects the first indicating signal (See LEE, e.g., “…the electronic device may photograph a plurality of 2D images, panoramic images or videos, and record/store along with image metadata (e.g., location, time, direction, angle), and then generate nodes…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750).

         Consider claim 3:
                    LEE teaches everything claimed as implemented above in the rejection of claim 2. In addition, LEE teaches further comprising: determining a first event by a first event signal from the first sensor (See LEE, e.g., “…the electronic device 3701 may receive, from the third external device 3730, state/context information (for example, on/off state information, information on the current temperature, information on a temperature adjustment mode, and/or the like) on the third external device 3730, or may determine the information depending on whether to connect or not…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750).

          Consider claim 4:
                    LEE teaches everything claimed as implemented above in the rejection of claim 3. In addition, LEE teaches further comprising: moving the robot to the first position of the first sensor upon receiving the first event signal (e.g., the robot or the electronic device mapping the home/dwelling, and further, establishing communication with the external devices/sensors of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750); and capturing image frames by an auxiliary image sensor (See LEE, e.g., “…the electronic device may photograph a plurality of 2D images, panoramic images or videos, and record/store along with image metadata (e.g., location, time, direction, angle), and then generate nodes…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750).

          Consider claim 5:
                    LEE teaches everything claimed as implemented above in the rejection of claim 3. In addition, LEE teaches further comprising: detecting, by the robot, existence of a second sensor by a second indicating signal (See LEE, e.g., “The electronic device 3701 may establish a communication connection with at least some of the plurality of external devices 3710 to 3750…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750), wherein the second indicating signal contains second identification information of the second sensor See LEE, e.g., since the electronic device establishes the communication connection with the plurality of external devices, therefore, the devices/sensors do communicate their identifications to the electronic device as well, of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750); receiving second wireless data containing second sensor information from the second sensor (See LEE, e.g., “the electronic device 3701 may receive…state/context information (for example, on/off state information, information on the image/video file being reproduced (or whether to reproduce), radio channel information, volume/brightness information…determine the information depending on whether to connect or not.…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750); capturing second image frames, by the robot, containing the second indicating signal of the second sensor (See LEE, e.g., “the electronic device 3701 may receive, from the second external device 3720, state/context information (for example, on/off state information, information on the image/video file being reproduced (or whether to reproduce), radio channel information, volume/brightness information, and/or the like)…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750), wherein the second indicating signal is transmitted by another optical light; and identifying whether sensor message indicated by the second identification information matches the second sensor information for sensor confirmation (See LEE, e.g., “the electronic device 3701 may receive, from the second external device 3720, state/context information (for example, on/off state information, information on the image/video file being reproduced (or whether to reproduce), radio channel information, volume/brightness information, and/or the like) on the second external device 3720, or may determine the information depending on whether to connect or not.…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750).

          Consider claim 6:
                    LEE teaches everything claimed as implemented above in the rejection of claim 5. In addition, LEE teaches further comprising: recognizing (e.g., the electronic device is capable of detecting the position/location of where the event occurred via sensors, therefore, recognizing of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750) a second position of the second sensor in the operation area by the robot based on the second image frames captured by the robot when the robot detects the second indicating signal (See LEE, e.g., “the electronic device 3701 may receive, from the second external device 3720, state/context information (for example, on/off state information, information on the image/video file being reproduced (or whether to reproduce), radio channel information, volume/brightness information, and/or the like) on the second external device 3720, or may determine the information depending on whether to connect or not.…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750).

          Consider claim 7:
                    LEE teaches everything claimed as implemented above in the rejection of claim 6. In addition, LEE teaches wherein the first sensor and the second sensor have different sensor types (e.g., external devices with sensors 3710-3750, (e.g., the external devices with sensors 3710-3750 are positioned at different locations).

          Consider claim 8:
                    LEE teaches everything claimed as implemented above in the rejection of claim 6. In addition, LEE teaches further comprising: determining a second event by a second event signal from the second sensor (See LEE, e.g., “…the electronic device 3701 may receive, from the third external device 3730, state/context information (for example, on/off state information, information on the current temperature, information on a temperature adjustment mode, and/or the like) on the third external device 3730, or may determine the information depending on whether to connect or not…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750); and identifying (e.g., the electronic device detects the occurrence of an event, position/location of the event, therefore, identifying of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750) an event position according to signal strengths of the first event signal and the second event signal (See LEE, e.g., “…the electronic device 3701 may receive…state/context information (for example, on/off state information, information on the image/video file being reproduced (or whether to reproduce), radio channel information, volume/brightness information…determine the information depending on whether to connect or not.…”, “…The electronic device may control the plurality of external devices 3710 to 3750 so as to reproduce the state or context during the specific time point or the specific time, in response to a user input or an event occurrence, and based on the state/context information on the plurality of external devices 3710 to 3750 stored during the specific time point or the specific time…” of ¶ [0564], ¶ [0587]-¶ [0589], and Fig. 34 elements 3410-3430, Fig. 37 elements 3701-3750).

         Consider claim 9:
                    LEE teaches everything claimed as implemented above in the rejection of claim 6. In addition, LEE teaches further comprising: determining a second event by a second event signal from the second sensor (See LEE, e.g., “…the electronic device 3701 may receive, from the third external device 3730, state/context information (for example, on/off state information, information on the current temperature, information on a temperature adjustment mode, and/or the like) on the third external device 3730, or may determine the information depending on whether to connect or not…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750); and identifying (e.g., the electronic device detects the occurrence of an event, position/location of the event, therefore, identifying of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750) an event position according to a time sequence of receiving the first event signal and the second event signal (See LEE, e.g., “…the electronic device 3701 may receive…state/context information (for example, on/off state information, information on the image/video file being reproduced (or whether to reproduce), radio channel information, volume/brightness information…determine the information depending on whether to connect or not.…”, “…The electronic device may control the plurality of external devices 3710 to 3750 so as to reproduce the state or context during the specific time point or the specific time, in response to a user input or an event occurrence, and based on the state/context information on the plurality of external devices 3710 to 3750 stored during the specific time point or the specific time…” of ¶ [0564], ¶ [0587]-¶ [0589], and Fig. 34 elements 3410-3430, Fig. 37 elements 3701-3750).

          Consider claim 10:
                    LEE teaches everything claimed as implemented above in the rejection of claim 6. In addition, LEE teaches wherein the first sensor and the second sensor are not image sensors (e.g., external devices with sensors 3710-3750), and the first position is different from the second position (e.g., the external devices with sensors 3710-3750 are positioned at different locations).

          Consider claim 11:
                    LEE teaches an event identifying method (See LEE, e.g., “The electronic device 3701 may establish a communication connection with at least some of the plurality of external devices 3710 to 3750. When the pre-configured condition is satisfied or the user input is received… the electronic device 3701 may receive, from the first external device 3710, state/context information (for example, on/off state information, information on the image/video file being reproduced (or whether to reproduce), TV channel information, volume/brightness information, and/or the like) on the first external device 3710, or may determine the information depending on whether to connect or not…” of Abstract, ¶ [0070], ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750), comprising: receiving (e.g., “…The communication interface 170 may configure communication between, for example, the electronic device and an external device (for example, a first external electronic device 102, a second external electronic device 104, or a server 106)…” of Fig. 1 element 106), by a central server, a first event signal from a first sensor and a second event signal from a second sensor, respectively (See LEE, e.g., “…the electronic device 3701 may receive…state/context information (for example, on/off state information, information on the image/video file being reproduced (or whether to reproduce), radio channel information, volume/brightness information…determine the information depending on whether to connect or not.…”, “…The electronic device may control the plurality of external devices 3710 to 3750 so as to reproduce the state or context during the specific time point or the specific time, in response to a user input or an event occurrence, and based on the state/context information on the plurality of external devices 3710 to 3750 stored during the specific time point or the specific time…” of ¶ [0564], ¶ [0587]-¶ [0589], and Fig. 34 elements 3410-3430, Fig. 37 elements 3701-3750); and identifying, by the central server, a specific event when a time sequence of receiving the first event signal and the second event signal matches a predetermined operation pattern of a user (See LEE, e.g., “…the electronic device 3701 may receive…state/context information (for example, on/off state information, information on the image/video file being reproduced (or whether to reproduce), radio channel information, volume/brightness information…determine the information depending on whether to connect or not.…”, “…The electronic device may control the plurality of external devices 3710 to 3750 so as to reproduce the state or context during the specific time point or the specific time, in response to a user input or an event occurrence, and based on the state/context information on the plurality of external devices 3710 to 3750 stored during the specific time point or the specific time…” of ¶ [0564], ¶ [0587]-¶ [0589], and Fig. 34 elements 3410-3430, Fig. 37 elements 3701-3750).

          Consider claim 12:
                    LEE teaches everything claimed as implemented above in the rejection of claim 11. In addition, LEE teaches further comprising: turning on, by the central server, a home appliance after the specific event is identified (See LEE, e.g., “…the electronic device 3701 may receive, from the third external device 3730, state/context information (for example, on/off state information, information on the current temperature, information on a temperature adjustment mode, and/or the like) on the third external device 3730, or may determine the information depending on whether to connect or not…” of ¶ [0244], ¶ [0481], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750).

          Consider claim 13:
                    LEE teaches everything claimed as implemented above in the rejection of claim 12. In addition, LEE teaches wherein the first event signal and the second event signal are triggered by different events, and said turning on the home appliance is not identical to said different events (See LEE, e.g., “the electronic device 3701 may receive, from the second external device 3720, state/context information (for example, on/off state information, information on the image/video file being reproduced (or whether to reproduce), radio channel information, volume/brightness information, and/or the like) on the second external device 3720, or may determine the information depending on whether to connect or not.…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750).

          Consider claim 14:
                    LEE teaches everything claimed as implemented above in the rejection of claim 13. In addition, LEE teaches further comprising: turning off the home appliance after the home appliance is turned on but is not used for a predetermined interval (See LEE, e.g., “…the electronic device 3701 may receive, from the third external device 3730, state/context information (for example, on/off state information, information on the current temperature, information on a temperature adjustment mode, and/or the like) on the third external device 3730, or may determine the information depending on whether to connect or not…” of ¶ [0244], ¶ [0481], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750).

          Consider claim 15:
                    LEE teaches everything claimed as implemented above in the rejection of claim 14. In addition, LEE teaches wherein whether the home appliance is used or not is detected by the home appliance or by a third sensor different from the first sensor and the second sensor (See LEE, e.g., “…the electronic device 3701 may receive, from the third external device 3730, state/context information (for example, on/off state information, information on the current temperature, information on a temperature adjustment mode, and/or the like) on the third external device 3730, or may determine the information depending on whether to connect or not…” of ¶ [0244], ¶ [0481], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750).

          Consider claim 16:
                    LEE teaches everything claimed as implemented above in the rejection of claim 11. In addition, LEE teaches wherein the central server identifies the specific event within a predetermined time interval of a day (See LEE, e.g., “…the electronic device may photograph a plurality of 2D images, panoramic images or videos, and record/store along with image metadata (e.g., location, time, direction, angle), and then generate nodes…” of ¶ [0244], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750).

          Consider claim 17:
                    LEE teaches everything claimed as implemented above in the rejection of claim 16. In addition, LEE teaches wherein the predetermined time interval of a day is between 6 and 7 o'clock in the morning (See LEE, e.g., “…the electronic device 3701 may receive, from the third external device 3730, state/context information (for example, on/off state information, information on the current temperature, information on a temperature adjustment mode, and/or the like) on the third external device 3730, or may determine the information depending on whether to connect or not…” of ¶ [0244], ¶ [0481], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750).

          Consider claim 18:
                    LEE teaches everything claimed as implemented above in the rejection of claim 11. In addition, LEE teaches wherein the predetermined operation pattern is recorded in a learning stage according to a sequence of the first sensor and the second sensor generating event signals (See LEE, e.g., “…the electronic device 3701 may receive, from the third external device 3730, state/context information (for example, on/off state information, information on the current temperature, information on a temperature adjustment mode, and/or the like) on the third external device 3730, or may determine the information depending on whether to connect or not…”, “… compare the fingerprint information with pre-formed fingerprint information on the map, and determine the position on the map of the object..” of ¶ [0244], ¶ [0481], ¶ [0587]-¶ [0589], and Fig. 37 elements 3701-3750).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wang et al. (US Pub. No.: 2016/0240060 A1) teaches “A computing system receives blackbody radiation data from a thermal radiation sensor that is located in a room with a heat source and is directed at the heat source. An operating state of the heat source is determined using the blackbody radiation data. Occupancy data is received for a dwelling that includes the room with the heat source; using this data, an occupancy of the dwelling is determined, including an occupancy for the room. It is determined, using the operating state of the heat source and the occupancy of the dwelling, including the occupancy of the room, whether a heat-source alert condition that includes a first threshold time is met. If so, a heat-source alert is provided. A request of a first type is then received to cancel the heat-source alert. In response, the heat-source alert is canceled and the heat-source alert condition is modified.”

          Sadwick (US Pub. No.: 2019/0013960 A1) teaches “A wireless control system includes multiple wireless transmitters and a control circuit configured to transmit information from the wireless transmitters, wherein the control circuit is configured to selectably enable and disable each of the wireless transmitters.”

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667